70 N.Y.2d 782 (1987)
The People of the State of New York, Respondent,
v.
Miguel Gutierrez and Jose Rivera, Appellants.
Court of Appeals of the State of New York.
Submitted July 27, 1987.
Decided October 13, 1987.
Motions to dismiss the appeals granted and the appeals dismissed upon the ground that the reversal by the Appellate Division was not "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal" (CPL 450.90 [2] [a]). Motions for assignment of counsel dismissed as academic.